DETAILED ACTION
Response to Amendment
	The arguments filed on 1/18/22 are acknowledged.  Claims 1-19 are pending rejection below:
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1.
Steinke discloses forming composites (paragraph 0010) in the form of sheets used with other layers (corresponds to Applicants’ limitations in Claim 13) (paragraph 0134) useable as panels (corresponds to claimed panel of Applicants’ Claim 14) (paragraph 0002) as well as for thermal or acoustical insulation (corresponds to claimed limitations of Applicants’ Claims 14 and 15) (paragraph 0016) comprising open-cell melamine foam with aerogel in homogeneous distribution (Abstract and paragraph 0011) wherein said melamine foam can be the commercially available Basotect™ (paragraph 0030) which is the same used by Applicants (Specification:  Page 17) and thus will inherently bear the same claimed limitations as Applicants’ Claim 7 including the same pore diameters.  Steinke further discloses that its aerogel can be a solid, porous body (paragraph 0002) and can also be a xerogel (paragraph 0003) which can be solid, continuous, and three-dimensional material as evidenced by Carlson (paragraph 0034).  In this vein, Steinke discloses that aerogels are highly porous solid bodies that can be in the form of “panels” (paragraph 0002) and as a “solid” gel structure (paragraph 0003) and “monolithic” as “one piece” (paragraph 0017). Furthermore, Steinke discloses that said aerogels can initially be particles (i.e. granular) but then brought together in the form of corpuscles that can be monolithic, i.e. consist of one-piece; or alternatively, said aerogel particles can be joined together by pressing to form larger corpuscles without any use of binders (paragraphs 0017, 0018). In such cases, what would result is a continuous 3D porous structure, since there would be no binder interfering between said particles. Moreover, said pressing densifies the overall structure which would lead to what Steinke defines as “one-piece” and “monolithic” (see paragraphs 0074-0076, 0128, 0129), thereby fulfilling Steinke also discloses using particles but makes it clear that it need not be granular (paragraphs 0011, 0014, 0036, 0069, 0077, 0078, Claim 1, Claim 16). Thus, it becomes clear that although Steinke’s preference is that the particles ought to be in granular form, it need not be. Finally, instant, independent Claim 1 merely recites that the inorganic aerogel in the end-product “composite” is “non-granular”, NOT that it can’t be particles or begin as particles, since even the instant inventions begins as particles (sol).
Applicants have further defined the claimed “monolithic” limitation, as also being claimed in instant Claim 13, in their Specification as follows:
“Within the context of the present invention, the term "monolithic" is understood as a material or aerogel which is solid and is in the form of a single block piece, particularly in the form of a panel” (paragraph 0023).  Thus, Steinke suggests the limitations of instant Claim 13 too.
2.	Steinke also discloses using opacifiers (Claim 15) corresponding to Applicants’ limitations in Claim 12.  Steinke does not mandate the use of fibrous reinforcing material or binder as is being claimed by Applicants in Claims 9 and 10.  Regarding said aerogel, Steinke discloses that it can be an inorganic aerogel based on silica (paragraph 0161) as is being claimed by Applicants in Claims 1 and 8.  Furthermore, Steinke discloses that the density can be 120 kg/m3 (paragraph 0163) thereby teaching Applicants’ Steinke discloses that the thermal conductivity should more preferably be 15 mw/mk (paragraphs 0048, 0139) at a temperature range between 10 and 36°C and presumably at atmospheric pressure, thereby teaching Applicants' limitation in Claims 1, 16, and 17.  It would be expected for this to meet the standard of the NF EN 12667.  Steinke further discloses that the pore diameter of its aerogel is less than 500 nanometers (0.5 microns) (paragraph 0042) and since it discloses using the same commercial brand of foam, as mentioned above, it would inherently have the same foam pore diameters as that being claimed by Applicants. As such, there can be an embodiment wherein there are no pores that would fall under the definition of “macropores” as defined by Applicants in their Specification (i.e. > 10 microns) and in instant, independent Claim 1; and thus would consequently have a macroporosity of less than the claimed 5% and thus meeting and/or suggesting the limitations of Applicants' Claims 1, 4, and 18. Lastly, although not all the above instantly claimed limitations are found in a single, preferred embodiment, of Steinke, the Examiner nevertheless submits that it would be obvious to try the different teachings found in the various embodiments of Steinke through manipulative experimentation through a desire of optimization. A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
3.	Regarding Claim 2, the process being claimed in dependent Claim 2 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the 
4.	Regarding Claim 3, although Steinke does not explicitly disclose the claimed concentration of the inorganic material in step a., it would nevertheless be expected for one of ordinary skill in the art to know how to vary the concentration depending upon end-user specification.  Applicants have not proven criticality for this concentration such that it results in unexpected and surprising results.
5.	Regarding Claims 5 and 7, the Examiner respectfully submits that although the claimed thickness is not explicitly disclosed it is well known in the art to vary thickness according to the specifications of the final end-user product.  Applicants have not indicated any criticality of the claimed thickness that results in surprising or unexpected properties.  All other limitations of Applicants’ Claim 7 have been addressed above.
6.	Regarding Claim 11, Steinke discloses using supercritical drying the solvent (paragraph 0050) which would likely result in not having any residual solvent.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1 in view of Tang USPA_20090029147_A1.
7.	Regarding Claims 1, 4, 6, 8-10, 12-19, Steinke discloses forming composites (paragraph 0010) in the form of sheets used with other layers (corresponds to Applicants’ limitations in Claim 13) (paragraph 0134) useable as panels (corresponds to Steinke further discloses that its aerogel can be a solid, porous body (paragraph 0002) and can also be a xerogel (paragraph 0003) which can be solid, continuous, and three-dimensional material as evidenced by Carlson (paragraph 0034).  In this vein, Steinke discloses that aerogels are highly porous solid bodies that can be in the form of “panels” (paragraph 0002) and as a “solid” gel structure (paragraph 0003) and “monolithic” as “one piece” (paragraph 0017). Furthermore, Steinke discloses that said aerogels can initially be particles (i.e. granular) but then brought together in the form of corpuscles that can be monolithic, i.e. consist of one-piece; or alternatively, said aerogel particles can be joined together by pressing to form larger corpuscles without any use of binders (paragraphs 0017, 0018). In such cases, what would result is a continuous 3D porous structure, since there would be no binder interfering between said particles. Moreover, said pressing densifies the overall structure which would lead to what Steinke defines as “one-piece” and “monolithic” (see paragraphs 0074-0076, 0128, 0129), thereby fulfilling the instantly claimed feature of having an end-product “composite” that possesses aerogel in the form of being “non-granular” found in instant, independent Claim 1. Similar to this, the instant invention also begins by using a sol (particles) before going Steinke also discloses using particles but makes it clear that it need not be granular (paragraphs 0011, 0014, 0036, 0069, 0077, 0078, Claim 1, Claim 16). Thus, it becomes clear that although Steinke’s preference is that the particles ought to be in granular form, it need not be. Finally, instant, independent Claim 1 merely recites that the inorganic aerogel in the end-product “composite” is “non-granular”, NOT that it can’t be particles or begin as particles, since even the instant inventions begins as particles (sol).
Applicants have further defined the claimed “monolithic” limitation, as also being claimed in instant Claim 13, in their Specification as follows:
“Within the context of the present invention, the term "monolithic" is understood as a material or aerogel which is solid and is in the form of a single block piece, particularly in the form of a panel” (paragraph 0023).  Thus, Steinke suggests the limitations of instant Claim 13 too.
8.	Steinke also discloses using opacifiers (Claim 15) corresponding to Applicants’ limitations in Claim 12.  Steinke does not mandate the use of fibrous reinforcing material or binder as is being claimed by Applicants in Claims 9 and 10.  Regarding said aerogel, Steinke discloses that it can be an inorganic aerogel based on silica (paragraph 0161) as is being claimed by Applicants in Claims 1 and 8.  Furthermore, Steinke discloses that the density can be 120 kg/m3 (paragraph 0163) thereby teaching Applicants’ claimed limitation in Claim 6.  Also, Steinke discloses that the thermal conductivity should more preferably be 15 mw/mk (paragraphs 0048, 0139) at a temperature range between 10 and 36°C and presumably at atmospheric pressure, thereby teaching Steinke further discloses that the pore diameter of its aerogel is less than 500 nanometers (0.5 microns) (paragraph 0042) and since it discloses using the same commercial brand of foam, as mentioned above, it would inherently have the same foam pore diameters as that being claimed by Applicants. As such, there can be an embodiment wherein there are no pores that would fall under the definition of “macropores” as defined by Applicants in their Specification (i.e. > 10 microns) and in instant, independent Claim 1; and thus, would consequently have a macroporosity of less than the claimed 5% and thus meeting and/or suggesting the limitations of Applicants' Claims 1, 4, and 18. 
9.	However, Steinke discloses that its particles are “preferably” granular as opposed to the instantly claimed limitation of the aerogel being “non-granular” as stated in instant, independent Claim 1. Although as explained above, Steinke permits a non-granular embodiment, its exemplified embodiments and its preference is given to being granular.
10.	Tang discloses its reinforced aerogels (Abstract), being porous (paragraphs 0033, 0034), solids (paragraph 0034), continuous (paragraphs 0026-0028, 0034, 0052), and as a single piece (paragraph 0052).  Furthermore, Tang discloses that aerogels can also be classified by their bulk properties and that monolithic aerogels may be considered one class of (i.e. non-granular) aerogels, as opposed to beads, particles, powders, and putties (i.e. granular) (paragraph 0037).  Furthermore, Tang discloses that aerogels that can be made in monolithic form have advantages over thin film or granular aerogels in that the former can be made for a wide variety of applications in which 
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the granular aerogel embodiments, of Steinke, by trying the solid, continuous, porous, 3D, one-piece, monlolithic, reinforced, non-granular aerogels, as found in the non-preferred embodiments of Steinke. One of ordinary skill in the art would have been motivated in trying these non-preferred embodiments due to what Tang discloses above to further the utility of its invention in other applications where use of such non-granular aerogels is preferred over granular gels.  A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
12.	Regarding Claim 2, Steinke in view of Tang suggests a method of preparing an aerogel-foam composite material comprising the steps of: providing a foam in a sheet form; combining an aerogel precursor with the open-cell foam; gelling the precursor in the foam to form a gel sheet; and drying the gel sheet using supercritical fluids (Tang:  Claims 34 and 35).  Tang discloses its invention results in low sintering/higher temperature performance, flexibility, conformability, compressibility, durability, low cracking, low dusting, drapability, higher temperature performance, rollability, resiliency to compression during sol-gel incorporation, amenability to large-scale production, coefficient of thermal expansion (CTE), enhanced x-y thermal and/or electrical 
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process utilized by, Steinke, by replacing it with the process defined by Tang.  One of ordinary skill in the art would have been motivated in doing so to obtain some of the advantages disclosed above by Tang.
14.	Regarding Claim 3, although Steinke in view of Tang does not explicitly disclose the claimed concentration of the inorganic material in step a., it would nevertheless be expected for one of ordinary skill in the art to know how to vary the concentration depending upon end-user specification.  Applicants have not proven criticality for this concentration such that it results in unexpected and surprising results.
15.	Regarding Claims 5 and 7, the Examiner respectfully submits that although the claimed thickness is not explicitly disclosed it is well known in the art to vary thickness according to the specifications of the final end-user product.  Applicants have not 
16.	Regarding Claim 11, Steinke in view of Tang suggests using supercritical drying the solvent (Steinke paragraph 0050) which would expect it to not have any residual solvent.
Response to Arguments
Applicant’s arguments, filed 1/18/22, with respect to the rejection(s) of claim(s) 1-19 under Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1 in view of Tang USPA_20090029147_A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1, as well as under Steinke USPA_20120142802_A1 as evidenced by Carlson USPA_20070190427_A1 in view of Tang USPA_20090029147_A1.
Applicants state: “…one of skill in the art would not look to Tang to remedy the deficiencies of Steinke because Steinke specifically criticizes Tang, thereby teaching away from the combination. Steinke refers to Tang (as US-2009/029147) in the context of various “known materials” the properties of which “are no longer in line with increased expectations .... (Steinke, paragraphs 7 and 9). Steinke’s discussion of Tang qualifies as “teaching away” because Steinke “criticiz[es], discredit[s], or otherwise discourage[s]” the teachings of Tang that are relied on by the Office Action to disclose the claimed “non-granular aerogels.” (See MPEP 2145(X)(D)(1) (indicating characteristics used to determine “teaching away” of a claimed solution)). For this reason, it would not have been obvious to combine Tang with Steinke.”
The Examiner respectfully submits that despite Steinke criticizing some of what is contained in Tang, Steinke still discloses having a thermal conductivity of also less than 50 mW.mK (paragraph 0048) and likewise, a density of also less than 150 g/L (paragraphs 0027, 0033, 0042), which is similar to what is found in Tang. Therefore, the mere criticism of one aspect of a prior art reference does not entail a complete and absolute negation of all aspects that same reference may have to offer. Given that Tang makes a persuasive argument for why use of non-granular aerogels can be advantageous, it would be obvious for one of ordinary skill in the art to try it as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 18, 2022